Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASON FOR ALLOWANCE
Claims 1-19 are allowed.  The following is an examiner's statement of reasons for allowance: specific limitations or key features found in independent claims 1 and 6 are not taught or adequately suggested in the prior art of record, namely "a sealing member comprising: an extending portion at least partially inserted into the second opening, the extending portion including a first end and a second end opposite to the first end; at least one first sealing portion disposed on an outer periphery of the extending portion between the first end and the second end, the at least one first sealing portion configured to seal a gap between an inner periphery of the second opening and the outer periphery of the extending portion; and a stopping portion formed at the second end and disposed in the housing, wherein the stopping portion is configured to interfere with an inner surface of the side wall in order to prevent the extending portion from separating from the housing through the second opening." None of the prior art references, singularly or in combination, anticipate or render the above limitations obvious.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY Q EDWARDS whose telephone number is (571)272-2042.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
May 7, 2021